PS 8
(Rev. 4.2020)
                               UNITED STATES DISTRICT COURT
                                                              for
                                                WESTERN DISTRICT OF TEXAS

U.S.A. vs. Amy Rogers                                                                Docket No. 1:12CR0048-13
                                                        $0(1'('
                                   Petition for Action on Conditions of Pretrial Release

          COMES NOW Linda Cano                                           , pretrial servicesofficer, presenting an
official report upon the conduct of defendant     Amy Rogers                                                               ,
who was placed under pretrial release supervision by the U.S. Magistrate Judge Susan Hightower                        ,
sitting in the court at Austin, Texas                                       on the 8th date of April              , 2021
under the following conditions:

 (7)(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless
 prescribed by a licensed medical practitioner.
 (7)(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer.
 Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
 alcohol testing system, and/or any form of prohibited substance screening or testing. The defendant must not obstruct,
 attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.




RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
As a result of the submission of the original Petition for Action on June 24, 2021, the Court issued a warrant for the
arrest of the defendant. On July 1, 2021, DEA agents located the defendant at 7318 McNeil Drive, in Austin, Texas.
The defendant was the driver of a Uhaul truck. She claimed possession of multiple bags in the vehicle. In one bag,
agents located and seized 1.5 grams of ecstasy, 3 grams of a yellowish powdery substance identified as DMT, and
approximately 20 grams of methamphetamine. In separate bag, agents located and seized a XULQDO\VLV UA defeating
device. Also present at the scene was Joseph Travis Hooge, ZKRZDVidentified as the defendant's boyfriend and LVa
convicted felon. Agents located and seized a Bersa 9mm semi automatic pistol and approximately 8 grams of
methamphetamine from Hooge's person. Hooge was arrested and charged with Felon in Possession of a Firearm and
Possession of a Controlled Substance. The defendant was arrested pursuant to the Court's warrant. No new charges
have been filed against the defendant as of the submission of this report.

 AUSA Dan Guess has been advised of the new violations and concurs with the recommendation of Pretrial Services.




PRAYING THAT THE COURT WILL ORDER will let the original warrant stand and the defendant be brought before
the Court to show cause as to why her bond should not be revoked.
$P\5RJHUV&5
$PHQGHGPS 8
3DJH

                                                           I declare under penalty of perjury that the foregoing is true and
                                                           correct.
                                                           Executed on 07/14/2021

                ORDER OF COURT
Considered and ordered this         14th          day of
                                                           U.S. Pretrial Services Officer   Phone Number   +1 (512) 949-7155
 July             , 2021       and ordered filed
and made a part of the records in the above case.
                                                           Supervisory
                                                           U.S. Pretrial Services Officer   Phone Number   +1 (210) 818-7861

           U.S. District Judge/Magistrate Judge
                                                           Place
                                                                      U.S. Pretrial Services Office
                                                                      :WK6WUHHW, Ste. 
                                                                      $XVWLQ, Texas 78
